       Case 1:20-cv-00396-KG-GBW Document 2 Filed 04/24/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


MARIO SOTO,

       Plaintiff,

v.                                                                   Civ. No. 20-0396 KG-GBW

METROPOLITAN DETENTION CENTER, et al,

       Defendants.


                               ORDER TO CURE DEFICIENCIES

       This matter comes before the Court on Plaintiff’s Letter Regarding Civil Rights Violations

(Doc. 1). Plaintiff is a detainee at the Metropolitan Detention Center (MDC). The letter raises

civil rights claims based on MDC’s failure to provide COVID-19 testing, masks, protective

equipment, and cleaning supplies. The current filing is deficient, for two reasons. First, the letter

was signed by 21 detainees, and there is no way to evaluate whether any individual is subject to

an unreasonable risk of harm. If Plaintiff wishes to pursue civil rights claims, he must refile the

complaint on the proper form and allege individualized facts explaining why his conditions of

confinement are unconstitutional. Plaintiff must also prepay the $400 filing fee, or alternatively,

file a motion to proceed in forma pauperis along with a six-month account statement. See 28

U.S.C. § 1915(a)(2).

       Plaintiff must cure both deficiencies promptly, but no later than May 25, 2020. If Plaintiff

seeks urgent relief, he is encouraged to file his Section 1983 complaint as soon as possible. Upon

receipt of the individual complaint, the Court will determine whether to consider the matter on an

expedited schedule. Plaintiff is also advised that filings must include his case number (Civ. No.
        Case 1:20-cv-00396-KG-GBW Document 2 Filed 04/24/20 Page 2 of 2



20-0396 KG-GBW). The failure to timely refile an individual civil rights complaint and address

the filing fee may result in dismissal of this case without further notice.

        IT IS ORDERED:

        1. No later than May 25, 2020, Plaintiff shall: (a) refile his individual claims on the proper

civil rights form; and (b) either prepay the $400 filing fee or, alternatively, file an in forma pauperis

complaint along with an inmate account statement reflecting six months of transactions.

        2. The Clerk’s Office shall send Plaintiff a form Section 1983 complaint and a form

motion to proceed in forma pauperis.



                                        _________________________________________
                                        UNITED STATES DISTRICT JUDGE




                                                   2
